DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the fluid enters the region between the opening prong (20) and body joint 14d in Figs. 2A and 4A as described in the specification. In the drawing the arrows indicate the flow goes through the opening prong (20) but the specification does not support the flow arrows in Figs. 2A and 4A.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 1-4, 9-12 and 17-19 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Lake et al. US Patent 7,896,082 (Lake).
Regarding claim 1, Lake discloses a sub-surface safety valve (40) for integration within a production tubing system (22), the safety valve assembly having a positional flapper (54) and valve seat (50), the sub-surface safety valve comprising: a remotely actionable opening prong (60) comprising a wiper (74) (the prong is remotely hydraulically actuated by hydraulic control line 36; col. 4, lines 10-16 & 48-52; Fig. 2); wherein the wiper (74) function according to either position or movement of the flapper and prevent debris buildup around the valve seat (col. 4, lines 29-44; examiner contends the wiper member 74 will remove debris and buildup. Furthermore, applicant has not defined “around the valve seat” and examiner contends the wiper removing debris and buildup around the valve seat since the wiper has dissolving material such as hydrochloric acid). (Figs. 2-3). Examiner contends the amended  limitations “at least one flow hole of the plurality of flow holes is an angled flow hole or is an elongated slot” should not be included in the rejection since it does not further define the wiper. 
Regarding claim 2, Lake discloses the wiper (74) is a formable material (soft elastomer is formable; col. 4, lines 35-36) in communication with the valve seat (50) and a surface of the opening prong. (col. 4, lines 29-44). Examiner contends the dissolving material such as hydrochloric acid can interact with the valve seat. 
Regarding claims 3 and 11, Lake discloses the wiper (74) extends radially in response to closing the flapper. (col. 4, lines 35-36). The soft elastomer can compresses and expand and is formable.
Regarding claims 4 and 12, Lake discloses the wiper (74) is made of an elastomer. (col. 4, lines 35-36)
Regarding claim 9, Lake disclose a sub-surface safety valve (40) comprising: a positional flapper (54); and a remotely actionable opening prong (60) comprising an extendible wiper (74) (the prong is remotely hydraulically actuated by hydraulic control line 36; col. 4, lines 10-16 & 48-52; Fig. 2); wherein the wiper (74) function according to either position or movement of the flapper and prevent debris buildup around the valve seat (col. 4, lines 29-44; examiner contends the wiper member 74 will remove debris and buildup. Furthermore, applicant has not defined “around the valve seat” and examiner contends the wiper removing debris and buildup around the valve seat since the wiper has dissolving material such as hydrochloric acid). (Figs. 2-3). Examiner contends the amended  limitations “the at least one flow hole is an angled flow hole or an elongated slot” should not be included in the rejection since it does not further define the wiper.
Regarding claim 10, Lake disclose the extendible wiper (74) is in communication with the valve seat (50) and a surface of the opening prong. (col. 4, lines 29-44). Examiner contends the dissolving material such as hydrochloric acid can interact with the valve seat. Additionally, soft elastomer is formable and expandable; col. 4, lines 35-36.
Regarding claim 17, Lake disclose a method of using a sub-surface safety valve (40) integrated with a production tubing system (22), the safety valve assembly having a positional flapper (54) and valve seat (50), the method comprising: remotely activating an opening prong (60) causing a position of the flapper to change (the prong is remotely hydraulically actuated by hydraulic control line 36; col. 4, lines 10-16 & 48-52; Figs. 2-3); and performing, in response to activating, at least one of a wiping of a valve seat in response to either position or movement of the flapper; wherein the opening prong comprises at least one of a wiper  (74) (col. 4, lines 29-44; examiner contends the wiper member 74 will wipe debris and buildup. Furthermore, applicant has not defined “around the valve seat” and examiner contends the wiper wiping debris and buildup around the valve seat since the wiper has dissolving material such as hydrochloric acid). (Figs. 2-3). Examiner contends the amended  limitations “at least one flow hole of the plurality of flow holes is an angled flow hole or is an elongated slot” should not be included in the rejection since it does not further define the wiper.
Regarding claim 18, Lake disclose the wiper (74) is an expandable material (soft elastomer is formable and expandable; col. 4, lines 35-36) in communication with the valve seat (50) and a surface of the opening prong. Examiner contends the dissolving material such as hydrochloric acid can interact with the valve seat.
Regarding claim 19, Lake disclose the wiper (74) compresses and expands in response to an opening and closing action of the flapper. (col. 4, lines 35-36). The soft elastomer can compresses and expand and is formable.
Response to Arguments
Applicant’s arguments, see Remarks, filed March 4, 2022, with respect to the drawing and specification objections, as well as the 112 rejections have been fully considered and are persuasive.  The drawing and specification objections and 112 rejections have been withdrawn. However, a new drawing objection is listed above.
Applicant's arguments and amendments filed March 4, 2022 have been fully considered but they are not persuasive. Applicant amended independent claims 1 and 17 stating “at least one flow hole of the plurality of flow holes is an angled flow hole or is an elongated slot”. Additionally, Applicant amended independent claim 9 stating “the at least one flow hole is an angled flow hole or an elongated slot”.  Applicant further defined the flow holes in the independent claims. The independent clams stated the opening prong can have a wiper, screen or flow holes.  So, Applicant only further defined one of the three options for the opening prong   
Allowable Subject Matter
Claims 7-8 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676